Exhibit 10.12

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

PACKAGING AND SUPPLY AGREEMENT

 

This Packaging and Supply Agreement (the “Agreement”) effective as of 30
August 2018 (the “Effective Date”), is entered into by and between Sharp
Corporation, a corporation organized and existing under the laws of Pennsylvania
having its principal office at 7451 Keebler Way, Allentown, Pennsylvania 18106
(“Sharp”) and Nabriva Therapeutics US, Inc., a Delaware corporation, having its
principal office at 1000 Continental Drive, Suite 600, King of Prussia,
Pennsylvania 19406 (“Manufacturer”).

 

WITNESSETH:

 

WHEREAS, Manufacturer desires to engage Sharp, to package the Product(s) (as
defined below) and supply to Manufacturer the Packaged Products (as defined
below); and

 

WHEREAS, Sharp desires to accept such engagement under the terms and conditions
set forth in this Agreement

 

NOW, THEREFORE, in consideration of these premises and the covenants, agreements
and stipulations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1.                                      Definitions.

 

1.1                               “Affiliates” shall mean, any entities or
persons directly or indirectly controlling, controlled by, or under common
control with a party, where “controlled,” “controlled by,” and “under common
control with” means the direct or indirect ability or power to direct or cause
the direction of management policies of such entity or otherwise direct the
affairs of such entity or person, whether through ownership of voting
securities, by contract or otherwise.

 

1.2                               “Applicable Law” shall mean the FDCA (as
defined below) and all other laws, regulations, rules and guidelines promulgated
by a Regulatory Authority, relating to the packaging of the Products and the
storage of the Products, including, but not limited to, current Good
Manufacturing Practices (“cGMP”) as specified in the United States Code of
Federal Regulations, as amended from time to time.  For purposes of this
Agreement, the parties acknowledge and agree that notwithstanding anything to
the contrary herein contained, Sharp shall only be obligated to comply with the
Applicable Laws of the United States and the Commonwealth of Pennsylvania that
relate to the storage and packaging of the Product or Packaged Product and shall
have no obligations to comply with any other Applicable Laws.

 

1.3                               “Brand Image” shall have the meaning set forth
in Section 8.1.

 

1.4                               “Facilities” shall mean Sharp’s manufacturing
facilities located at 23 Carland Road, Conshohocken, Pennsylvania 19428, and
7451 Keebler Way, Allentown, Pennsylvania

 

--------------------------------------------------------------------------------



 

18106 and/or any other facility as may be designated by Sharp from time to time
during the Term (as defined below) and approved by the Manufacturer for use.

 

1.5                               “FDA” shall mean the United States Food and
Drug Administration, and any successor agency having substantially the same
functions.

 

1.6                               “FDCA” shall mean the United States Federal
Food, Drug and Cosmetic Act, 21 U.S.C. §§ 321 et seq., as amended from time to
time.

 

1.7                               “Firm Order” shall mean a firm order as
described in Section 4.2(b).

 

1.8                               “Forecast” shall have the meaning set forth in
Section 4.2(a).

 

1.9                               “Manufacturer Carrier” shall mean a carrier
engaged by Manufacturer to ship Packaged Products upon receipt of them from
Sharp in accordance with Section 5.2.

 

1.10                        “Packaging Materials” shall mean the components and
other materials utilized by Sharp in connection with the packaging of the
Products, which shall either be supplied by Manufacturer or purchased by Sharp
on Manufacturer’s behalf.

 

1.11                        “Packaged Product(s)” shall mean the Products in
packaged form.

 

1.12                        “Price” shall mean the price to be paid by
Manufacturer to Sharp for the Packaged Products and related services as set
forth on Exhibit A, as may be adjusted in accordance with Section 5.1.

 

1.13                        “Products” shall mean the products described on
Exhibit A to be manufactured by or on behalf of Manufacturer and shipped in bulk
to Sharp for packaging.  Upon the parties’ mutual written consent, the parties
may from time to time during the Term amend Exhibit A to remove, add or
substitute Products.

 

1.14                        “Purchase Order” shall have the meaning set forth in
Section 4.2(b).

 

1.15                        “Quality Agreement” shall have the meaning set forth
in Section 6.1.

 

1.16                        “Regulatory Authority” shall mean any federal, state
or local governmental regulatory authority in the United States involved in
regulating any aspect of the development, market approval, sale, distribution or
use of the Product, the Packaging Materials or the Packaged Product.  For
purposes of this Agreement, the parties acknowledge and agree that
notwithstanding anything to the contrary herein contained, Sharp shall only be
subject to the authority of Regulatory Authorities of the United States and the
Commonwealth of Pennsylvania that have proper jurisdiction over the storage and
packaging of the Product or Packaged Product and shall have no obligations with
respect to any other Regulatory Authorities.

 

1.17                        “Revised Purchase Order” shall have the meaning set
forth in Section 4.2(b).

 

1.18                        “Specifications” shall mean the specifications,
provided by Manufacturer to Sharp, to be followed by Sharp in connection with
obtaining and using the Packaging Materials

 

2

--------------------------------------------------------------------------------



 

and the storage, labeling and packaging of the Products and the storage and
supply of the Packaged Products.  The Specifications are attached hereto as
Exhibit B.

 

1.19                        “Start-Up Activities” shall have the meaning set
forth in Section 3.1.

 

1.20                        “Term,” “Initial Term” and “Subsequent Term” shall
have the meanings set forth in Section 11.1.

 

1.21                        “Tooling” shall mean the tooling made for the
packaging and labeling of the Products.

 

The definitions in this Article 1 shall apply equally to both the singular and
plural forms of the terms defined.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
All references herein to Sections and Exhibits shall be deemed references to
Sections of this Agreement and Exhibits to this Agreement unless the context
shall otherwise require.

 

2.                                      Nature of Engagement

 

2.1                               Engagement.  Manufacturer hereby engages
Sharp, and Sharp hereby accepts Manufacturer’s engagement, as Manufacturer’s
service provider to store, package and label the Products and store and supply
the Packaged Products in accordance with the Specifications and the terms and
conditions of this Agreement.

 

2.2                               Independent Contractor.  Sharp shall be deemed
an independent contractor with respect to the terms and provisions of this
Agreement and shall not in any respect be deemed an agent or employee of
Manufacturer.  All persons employed by Sharp in connection with the storage,
labeling, packaging and supply of the Products and/or the Packaged Products, as
applicable, to Manufacturer shall be employees or agents of Sharp.  Under no
circumstances shall Sharp or any of its employees or agents be deemed to be
employees or agents of Manufacturer.

 

3.                                      Start-Up Activities.

 

3.1                               Start-Up Activities.  As used in this
Agreement, “Start-Up Activities” shall mean those activities that Manufacturer
and Sharp agree are necessary to commence packaging of the Products.  Sharp
shall complete the Start-Up Activities in accordance with the time schedule
provided for in Exhibit A unless otherwise agreed to in writing by the parties. 
Any protocols and reports prepared by Sharp in connection with the Start-Up
Activities shall be subject to Manufacturer’s prior review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Sharp
shall permit a representative of Manufacturer to observe and review the Start-Up
Activities at the relevant Facilities during normal business hours and upon
reasonable notice.  The validation reports produced in connection with the
Start-Up Activities shall be deemed Confidential Information of Manufacturer
subject to Article 12 of this Agreement.  The costs associated with the Start-Up
Activities shall be as agreed upon by the parties and shall be borne by
Manufacturer.

 

3

--------------------------------------------------------------------------------



 

3.2                               Purchase and Installation of Equipment, Molds
and Tooling.  Sharp shall be responsible for installing at its Facilities any
and all new equipment, molds and/or modifications to existing equipment and
molds deemed necessary by Sharp for the packaging and labeling of the Products
and for preparing the Packaged Products for shipment, and all costs and expenses
associated therewith; provided, however, that Manufacturer shall be responsible
for the costs and expenses associated with the development and manufacturing of
the Tooling.  Sharp shall maintain and store the Tooling at the Facilities and
Manufacturer shall retain all right, title and interest in and to the Tooling
during and after the Term; provided, however that during the Term, Sharp shall
use the Tooling only in connection with the packaging of Products for
Manufacturer and shall not modify the Tooling without the consent of
Manufacturer, such consent not to be unreasonably withheld, conditioned or
delayed.

 

4.                                      Agreement to Supply; Forecasts; Purchase
Orders.

 

4.1                               Generally.  During the Term, Sharp shall
store, package and label the Products and store and supply to Manufacturer the
Packaged Products, all in accordance with the Specifications and the terms of
this Agreement, and Manufacturer shall pay for the Packaged Products in
accordance with Article 5 of this Agreement.

 

4.2                               Forecasts and Purchase Orders.

 

(a)                                 Beginning on the Effective Date and
thereafter on or prior to the [**] day preceding each calendar month of the
Term, Manufacturer shall provide Sharp with a [**] month rolling forecast (each,
a “Forecast”) of Manufacturer’s quantity and delivery date requirements for the
Packaged Products.

 

(b)                                 The first [**] months of each Forecast shall
constitute a firm order (“Firm Order”) and shall be binding upon Manufacturer
(whether or not Sharp receives a Purchase Order in connection with such
[**]month period).  For the purposes of ordering packaging materials and
scheduling capacity, Manufacturer shall provide Sharp with purchase orders
(each, a “Purchase Order”) in connection with each such [**] month Firm Order
period for the Packaged Products to be supplied during that period.  Every
Purchase Order shall specify the quantities and delivery dates for the Packaged
Products for the applicable Firm Order period.  So long as the quantity and
delivery date requirements set forth in the Purchase Orders during any [**]
month Firm Order period are consistent with the applicable Firm Order, Sharp
shall respond with an order acknowledgment within [**].   If the quantity and
delivery date requirements set forth in the Purchase Orders are not consistent
with the applicable Firm Order, or in the event that Manufacturer desires to
subsequently amend a Purchase Order, then the parties shall cooperate in good
faith to issue and substitute a mutually agreeable revised Purchase Order (a
“Revised Purchase Order”) at least [**] prior to the scheduled start of the
relevant production; provided, however that in the event a Revised Purchase
Order is not agreed upon by the parties, Manufacturer shall be obligated to
purchase all Packaged Products arising from the applicable Firm Order.

 

(c)                                  Nothing printed or written on any Purchase
Order, Sharp order acknowledgement or on any other similar form or document
shall modify or expand either party’s

 

4

--------------------------------------------------------------------------------



 

obligations under this Agreement, and any pre-printed terms and conditions
contained in any such Purchase Order, order acknowledgement or other such form
or document shall not apply.

 

4.3                               Production Requirements.  Subject to the terms
of this Agreement, Sharp shall (a) devote the necessary production capacity to
fulfill the quantity and delivery date requirements set forth in each confirmed
Purchase Order, and (b) use commercially reasonable efforts to make available
sufficient additional production capacity, subject to overtime charges set forth
in Exhibit A, to support all Forecasts; provided, that the parties shall
cooperate in good faith to reach a mutually agreeable accommodation with respect
to Sharp’s available production capacity in the event that a Forecast is
exceeded.

 

4.4                               Manufacturer’s Supply Obligations.  Sharp’s
obligations to fulfill any Purchase Order are subject to Manufacturer’s
obligation to provide Sharp with the following items within the following time
periods:

 

(a)                                 At least [**] prior to Sharp’s commencement
of the production of the Packaged Products, any text, graphics or other artwork
to be printed by Sharp on the Packaging Materials, all of which shall be in
conformity with all Applicable Laws;

 

(b)                                 At least [**] prior to Sharp’s commencement
of the production of the Packaged Products, any Packaging Materials that are to
be supplied by Manufacturer;

 

(c)                                  At least [**] prior to Sharp’s commencement
of the production of the Packaged Products, the lot and expiry information for
the Products; and

 

(d)                                 At least [**] prior to Sharp’s commencement
of the production of the Packaged Products, the Products.

 

4.5                               Storage Facilities; Inventory.  Sharp agrees
to provide adequate storage space for the Products and the Packaged Products. 
Sharp will maintain adequate inventories of materials on hand or with suppliers
to accommodate reasonable variations in packaging that may be required by
Manufacturer hereunder. Sharp shall store and deliver Packaged Product to
Manufacturer Carriers in accordance with the Specifications, and pursuant to the
terms and conditions set forth in this Agreement, including, but not limited to,
Sections 5.2 and 5.4 hereof.  Sharp shall charge Manufacturer for storage in
accordance with its storage rates in effect from time to time, unless
specifically provided for in Exhibit A.

 

4.6                               Packaged Product Samples.  Sharp shall provide
Manufacturer with representative lot samples of Packaged Products promptly upon
request.  Such Packaged Product samples shall be shipped to Manufacturer in
accordance with the provisions set forth in Section 5.2.

 

5.                                      Price; Payment; Shipping Instructions.

 

5.1                               Determination of Prices.

 

(a)                                 The Price to be paid to Sharp by
Manufacturer for the supply of the Packaged Products shall be as set forth on
Exhibit A.   The Price will not be increased during the first calendar year of
the Term.  Thereafter, the Parties will review the Price on an annual basis.

 

5

--------------------------------------------------------------------------------



 

Sharp shall submit to Manufacturer revised pricing, reflecting increases or
decreases in labor or Packaging Material costs for the upcoming year at least
[**] prior to the date on which such increase or decrease shall become
effective.  Manufacturer and Sharp shall execute an amended Exhibit A to this
Agreement to reflect the adjustment to the Price. The foregoing notwithstanding,
Sharp may adjust the Prices set forth on Exhibit A at any time during the Term,
in accordance with the following:

 

(i)                                     Sharp shall be entitled to increase the
Price for labor charges and any other costs incurred by Sharp as a result of any
Revised Purchase Order, whether it relates to quantities expressed or delivery
date requirements; and

 

(ii)       In the event that a Forecast projects a material decrease from the
anticipated volumes set forth in the initial Forecast attached hereto as
Exhibit C or any other Forecast preceding a material decrease from anticipated
volumes, the parties shall renegotiate in good faith the Price that shall apply
to the new volume levels; and

 

(iii)      In the event that the Packaging Materials cost increases, Sharp shall
be entitled to increase the Price for the actual documented increase in such
costs.

 

(b)                              Prior to the commencement of any Subsequent
Term, the parties shall negotiate in good faith the Price that shall apply to
such Subsequent Term.  The parties shall take into account in any such
negotiations Sharp’s production rates and costs of production as of the end of
the then current Term.

 

(c)                                  The Prices set forth on Exhibit A do not
include sales, use, consumption, ad valorem, VAT or excise taxes of any taxing
authority.  The amount of such taxes, if any, will be added to the Price of the
Packaged Products in effect at the time of shipment thereof and shall be
reflected in the invoices submitted to Manufacturer by Sharp pursuant to
Section 5.3.  Manufacturer shall pay the amount of such taxes to Sharp in
accordance with the payment provisions relating to shipments of Packaged
Products set forth in Section 5.3.

 

5.2                               Shipping.  Manufacturer shall arrange for the
shipment of any Manufacturer supplied product and components to Sharp with
Manufacturer approved carriers.  Manufacturer shall arrange for the shipment of
the Packaged Products with Manufacturer Carriers, all of which shipments shall
be made ExWorks, Sharp’s loading docks at the Facilities (Incoterms 2010).
   Manufacturer shall provide Sharp with a list of the Manufacturer Carriers and
Sharp shall schedule freight pick up by a Manufacturer Carrier, load the
Manufacturer Carrier’s trailer and complete any reasonably necessary
documentation relating thereto.  Manufacturer shall pay outbound freight
delivery costs. Manufacturer shall be responsible for investigating any incoming
and outgoing in-transit product losses.  Sharp shall reasonably assist in the
investigation upon request and where applicable, at Manufacturer’s expense.
 Manufacturer is responsible for reporting unexplained in-transit losses to the
appropriate federal, state, local and foreign authorities, including but not
limited to all applicable Regulatory Authorities, the FDA and the Drug
Enforcement Administration, as required by law, within [**] of the completion of
any such investigation.  Manufacturer shall periodically audit its approved
carriers and Manufacturer Carriers in accordance with Manufacturer’s policies. 
As part of such audit(s), Manufacturer agrees to inquire whether its approved
carriers and Manufacturer Carriers continually require

 

6

--------------------------------------------------------------------------------



 

their employees whose responsibilities include the known handling of
prescription drugs to undergo criminal background checks, initial and random
toxicology screening, and security training and that such approved carriers and
Manufacturer Carriers ensure security via a verifiable security system.  In
addition, Manufacturer shall use only those approved carriers and Manufacturer
Carriers who have agreed to comply with all Applicable Laws and any other
applicable federal, state and local laws and regulations.

 

5.3                               Invoices.  Sharp shall submit invoices to
Manufacturer for all shipments of Packaged Products hereunder upon delivery of
such Packaged Products to the Manufacturer Carrier at the Facilities (which
invoices shall be directed by Sharp personnel to Manufacturer’s Accounts Payable
Department, or to such other persons, departments or locations as Manufacturer
may instruct in writing from time to time), and each invoice shall be payable
within [**] of the date of such invoice.

 

5.4                               Risk of Loss.  Title to all Products, Packaged
Products, all work in process to produce Packaged Products and/or any other
property of Manufacturer (“Manufacturer’s Property”) shall at all times remain
with Manufacturer.  Sharp shall not be liable for risk of loss to any
Manufacturer’s Property, except in the case of negligence or willful misconduct
by Sharp.  The foregoing notwithstanding, Sharp’s aggregate liability under this
Agreement as it relates to Manufacturer’s Property shall not exceed Five Hundred
Thousand Dollars ($500,000).

 

5.5                               Non-Conforming Packaged Products and
Quantitative Defects.  Manufacturer shall have the right, within [**] following
Sharp’s delivery of Packaged Products to the Manufacturer Carrier, to give Sharp
written notice of rejection of the portion of such shipment of Packaged Products
that fails to meet the Specifications, or which otherwise breaches Sharp’s
covenants and obligations under this Agreement.  Sharp, at its sole cost and
expense, shall provide Manufacturer with any missing quantities and/or replace
as soon as commercially reasonable any packaging services for any non-conforming
Packaged Products and Manufacturer, at its sole cost and expense, shall replace
applicable Products, Packaging Materials and components for such non-conforming
Packaged Products.  Any claim of a non-conforming shipment must be made in
writing to Sharp within the [**] period set forth above or it shall be deemed to
have been waived by Manufacturer.

 

6.                                      Quality Control; Access; Inspection;
Samples.

 

6.1                               Quality Agreement.  The parties will enter
into a quality agreement with respect to the quality assurance and packaging of
Product by Sharp hereunder, which shall be attached hereto as Exhibit D
(“Quality Agreement”). In the event there is any conflict relating to quality
control procedures or cGMP-related activities between the terms and provisions
of this Agreement and the Quality Agreement, the applicable terms and provisions
of the Quality Agreement shall control and prevail; provided that, with respect
to all other matters, the terms, provisions and conditions of this Agreement
shall control and prevail.

 

6.2                               Modification of Specifications.  The
Specifications may not be modified or changed without the mutual written
agreement of the parties.

 

7

--------------------------------------------------------------------------------



 

6.3                               Storage Requirements.  Sharp shall use the
Products and the Packaging Material on a first in, first out basis, unless
otherwise instructed by Manufacturer in writing, and shall not use either the
Products or the Packaging Material beyond the shelf life required under any
Applicable Law.

 

6.4                               Notices Regarding Packaging Materials.  Sharp
shall promptly contact Manufacturer, care of Manufacturer’s Quality Assurance
Department (or such other persons or departments as Manufacturer may instruct),
in the event that Sharp anticipates making changes to any Packaging Material or
in the event Sharp considers any current Packaging Material to be nonconforming
with the Specifications or Applicable Law.

 

6.5                               Quality Inspections.  Sharp shall perform
certain in-coming, in-process and finished product inspections necessary to
assure the quality of the Packaging Material and Packaged Products as provided
for in Sharp’s standard procedures and any inspections required by Applicable
Law of the United States or as otherwise required by the Specifications.  For
purposes of this Agreement, inspections performed pursuant to Sharp’s standard
procedures shall be considered routine and shall be performed at Sharp’s
expense. Requests outside of the Sharp standard will be completed at cost and at
Manufacturer’s expense.  All inspections and related results shall be performed,
documented and summarized by Sharp in accordance with Sharp’s standard
procedures, the Specifications and Applicable Law of the United States.  The
parties hereto will negotiate in good faith any unanticipated burdens resulting
from changes made to any Applicable Law after the Effective Date.

 

6.6                               Records.  For the period set forth in
Section 6.10, Sharp shall maintain detailed records on Packaging Material usage
and Packaged Product production, including lot numbers and shipping information
relating to the Packaged Products, so that the Packaged Products can be traced
in case of a recall.  Sharp’s Packaged Product records shall be sufficient such
that Sharp shall be capable of responding to Packaged Product inquiries by
Manufacturer within [**] hours following notification, including providing the
lot numbers and the location within the Facilities of the Packaged Products in
question.

 

6.7                               Recalls.  Manufacturer shall have sole
responsibility for initiating and managing any recall or withdrawal of the
Packaged Products, and shall bear all costs and expenses relating thereto.  Upon
receiving from any Regulatory Authority having jurisdiction any direction to
withdraw or recall any Packaged Product from the market, the receiving party
shall promptly notify the other party.  At Manufacturer’s sole cost and expense,
Sharp shall provide such assistance as Manufacturer may reasonably request in
connection with any such withdrawal or recall.  Manufacturer shall provide
copies of Field Alerts (initial and final), Recalls, Medical Assessments and/or
follow-up reports to Sharp within [**].  Sharp shall have no liability with
respect to any recall or withdrawal of Packaged Products except to the extent
arising directly from Sharp’s negligence or willful misconduct, in which case
Sharp’s liability shall be limited to One Million Dollars ($1,000,000) in the
aggregate.

 

6.8                               Maintenance of Facilities.  In the event Sharp
fails or anticipates it will fail to maintain the Facilities in accordance with
the Specifications and all Applicable Laws of the United States, or in the event
Sharp receives any notice from any Regulatory Authority of the United States
with respect to its maintenance of the Facilities, and only if such maintenance
or

 

8

--------------------------------------------------------------------------------



 

notice affects the Products, Sharp shall promptly notify Manufacturer, care of
Manufacturer’s Quality Assurance Department (or such other persons or
departments as Manufacturer may instruct), provide copies of such notice to
Manufacturer and, if such Regulatory Authority notice relates specifically to
the Packaged Products, provide a copy of Sharp’s response to such Regulatory
Authority.

 

6.9                               Inspections and Audits.  Manufacturer shall
have access at reasonable times and with reasonable frequency to Sharp’s
Facilities where Products are located for the purpose of conducting inspections
of, performing quality control audits with respect to, or witnessing, the
processing, storage or transportation of Products, Packaged Products or
Packaging Materials, and Manufacturer shall have access at reasonable times and
with reasonable frequency to the results of any inspections relating to the
Products that are performed by Sharp or at Sharp’s direction.  Sharp shall use
its reasonable efforts to cause Sharp’s suppliers or agents to permit
Manufacturer similar access to their respective facilities, data and records. 
Such inspections, audits and visits shall be conducted by Manufacturer’s
personnel upon reasonable notice and during normal business hours.

 

6.10                        Retention of Samples and Records.  Sharp shall
retain and, upon request by Manufacturer at reasonable times and with reasonable
frequency, make available to Manufacturer, (a) copies of the quality control
records maintained in accordance with Section 6.6 and otherwise in relation to
the Packaged Products, (b) copies of inspection results of all the inspections
performed in relation to the Packaged Products, (c) records of each batch of
Packaged Product and (d) samples of the Packaging Materials and Packaged
Product, upon reasonable request.  All quality control and assurance records and
samples will be maintained by Sharp for [**] following the Packaged Product
expiration date or such longer time period as may be required by Applicable Law
of the United States.

 

6.11                        Government Inspections, Seizures and Recalls.  If
any Regulatory Authority makes an inspection at Sharp’s Facilities, seizes
Products or Packaged Products or requests a recall of Packaged Products, Sharp
shall promptly notify Manufacturer’s Quality Assurance Department (or such other
persons or departments as Manufacturer may instruct), and Sharp shall take such
actions as may be required under the Specifications or as may be reasonably
requested in writing by Manufacturer; provided; however, that Sharp shall not be
required to take any actions in contravention of any Applicable Law, to be
determined in Sharp’s sole discretion.  Sharp shall promptly send duplicate
reports relating to such inspections to Manufacturer care of Manufacturer’s
Quality Assurance Department (or such other persons or departments as
Manufacturer may instruct).

 

6.12                        Legal and Regulatory Filings and Requests.  Sharp
and Manufacturer shall cooperate and be diligent in responding to all requests
for information from, and in making all required filings, at Manufacturer’s
expense, with any Regulatory Authority having jurisdiction to make such requests
or require such filings.  Sharp shall, at Manufacturer’s expense, obtain and
comply with all licenses, consents, permits and regulations which may from time
to time be required by an appropriate Regulatory Authority of the United States
with respect to the performance of its obligations hereunder.

 

9

--------------------------------------------------------------------------------



 

6.13                        Complaints.  In connection with any Packaged Product
complaints reasonably relating to packaging services that are forwarded by
Manufacturer to Sharp, Sharp shall conduct a commercially reasonable
investigation of such complaint, at no additional cost to Manufacturer.

 

7.                                      Warranties; Limitation of Liability.

 

7.1                               General Warranties.  Sharp warrants that:
(a) the Products shall be stored, processed, packaged and labeled in accordance
with the Specifications and all Applicable Laws of the United States; (b) the
Packaged Products furnished by Sharp to Manufacturer under this Agreement
(i) shall be at the time of delivery to a Manufacturer Carrier of the quality
specified in, and shall conform with, the Specifications for packaging and any
Applicable Law of the United States, (ii) shall be stored and supplied in
conformity with the Specifications and any Applicable Law of the United States
and (iii) shall not contain any material provided by or on behalf of Sharp,
which material has not been used or stored in accordance with the Specifications
and any Applicable Law of the United States; (c) it will not introduce any
materials not provided for in the Specifications that would cause the Packaged
Products to be adulterated within the meaning of Section 501 of the FDCA; and
(d) the Packaged Products shall not be misbranded by Sharp within the meaning of
the FDCA (except with respect to misbranding resulting from the Specifications
or from Packaging Materials supplied by Manufacturer, for which Manufacturer
shall bear responsibility).  Any claim by Manufacturer for breach of warranty
that is not brought one year of delivery date of the applicable Packaged Product
shall be deemed to have been waived by Manufacturer.

 

7.2                               Disclaimer; Limitation of Liability. 
NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT TO THE CONTRARY THE WARRANTIES
WITH RESPECT TO THE STORING, PACKAGING, LABELING AND DELIVERY OF THE PRODUCTS
AND THE PACKAGED PRODUCTS STATED IN THIS ARTICLE 7 ARE IN LIEU OF ALL OTHER
WARRANTIES OF SHARP, ORAL OR WRITTEN, EXPRESSED OR IMPLIED, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN, IN NO EVENT SHALL (I) SHARP’S
LIABILITY HEREUNDER EXCEED THE FEES PAYABLE TO SHARP BY MANUFACTURER FOR SUCH
SERVICES, EXCEPT WITH RESPECT TO SHARP’S INDEMNIFICATION OBLIGATIONS HEREUNDER
AND DAMAGES RELATING TO SHARP’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR BREACH
OF ITS CONFIDENTIALY OBLIGATIONS HEREUNDER: AND (II) SHARP HAVE ANY LIABILITY
FOR ANY EXEMPLARY, PUNITIVE, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY OR ANY OTHER THEORY
OR FORM OF ACTION IN CONNECTION WITH THE STORING, PROCESSING, PACKAGING,
LABELING AND DELIVERY OF THE PRODUCTS OR THE PACKAGED PRODUCTS.  UNLESS BREACHED
BY SHARP, THE COVENANTS OF SHARP SET FORTH IN SECTION 5.5 TO REPLACE
NONCONFORMING PACKAGED PRODUCTS AND, IN SECTION 6.7 WITH RESPECT TO RECALLS,
SHALL BE, AS APPLICABLE, MANUFACTURER’S EXCLUSIVE REMEDIES FOR NONCONFORMING
PACKAGED PRODUCTS.

 

10

--------------------------------------------------------------------------------



 

8.                                      Intellectual Property Rights.

 

8.1                               Intellectual Property Rights of Manufacturer;
Grant of License.  Except as specifically set forth in Section 8.2, all right,
title and interest in and to any trademarks, trade names, slogans, logos,
copyrights, trade dress, know-how and goodwill associated with the Products and
the Packaged Products (“Brand Image”) and all rights to any improvements or
modifications to the Brand Image (including any developed or suggested by Sharp)
are and shall remain owned solely by Manufacturer.  Manufacturer hereby grants
to Sharp a non-exclusive, worldwide, royalty-free and paid-up license to use the
Brand Image as may be necessary for Sharp’s fulfillment of its services in
accordance with this Agreement (including in accordance with the Specifications)
during the Term.  Except as set forth in the immediately preceding sentence,
Sharp shall have no other rights to use the Brand Image.

 

8.2                               Ownership of Other Property.  All right, title
and interest in and to (a) the Tooling (subject to the usage limitations set
forth in Section 3.2), (b) any and all dies, molds, printing plates and other
equipment or supplies, and any and all intellectual property, know-how, methods
or processes, in each case, including without limitation any and all related to
serialization, used by Sharp in connection with processing, labeling and
packaging of the Products, and (c) any and all modifications or improvements to
any of the foregoing (including any developed or suggested by Manufacturer), are
and shall remain owned solely by Sharp.  Nothing in this Agreement shall be
construed to grant to Manufacturer any right to any trademark, trade name,
copyright, patent or other proprietary technology or know-how owned by Sharp.

 

9.                                      Indemnification.

 

9.1                               Sharp’s Indemnification of Manufacturer. 
Sharp shall defend, indemnify and hold Manufacturer and its officers, directors
and employees (each, a “Manufacturer Indemnified Party”) harmless from and
against any and all losses, liabilities, damages, claims for damages, suits,
recoveries, judgments or executions resulting from a third party claim
(including reasonable attorneys’ fees and expenses) (collectively, “Damages”)
that may be incurred by any Manufacturer Indemnified Party arising out of or on
account of:  (a) any grossly negligent or reckless act or omission on the part
of Sharp or its officers, directors, employees or agents in connection with the
storage, labeling or packaging of the Products or the Packaged Products pursuant
to this Agreement; or (b) any breach by Sharp of any of its covenants,
agreements, representations and/or warranties set forth herein.

 

9.2                               Manufacturer’s Indemnification of Sharp. 
Manufacturer shall defend, indemnify and hold Sharp and its Affiliates and the
officers, directors and employees thereof (each, a “Sharp Indemnified Party”)
harmless from and against any and all Damages that may be incurred by any Sharp
Indemnified Party arising out of or on account of:  (a) the possession, sale,
use or consumption of the Products or Packaged Products or any other product of
Manufacturer; (b) Manufacturer’s supply of Products to Sharp under this
Agreement; (c) any breach by Manufacturer of any of its covenants, agreements,
representations and/or warranties set forth herein; (d) any grossly negligent or
reckless act or omission on the part of Manufacturer in connection with its
performance pursuant to this Agreement; or (e) any claim that the Brand Image,
the Products, the Packaged Products or any other product of Manufacturer
infringes the proprietary rights of another person or entity.

 

11

--------------------------------------------------------------------------------



 

9.3                               Indemnification Procedure.  Any party seeking
indemnification in accordance with this Article 9 (the “Indemnified Party”)
shall notify in writing the other party from whom such indemnification is sought
(the “Indemnifying Party”) of any third party claim made against the Indemnified
Party, specifying the basis given by such third party of such claim. The
Indemnified Party shall thereupon give the Indemnifying Party reasonable access
to the books, records and assets of the Indemnified Party which evidence,
support or directly relate to such claim.  The Indemnifying Party shall have the
right, upon giving written notice to the Indemnified Party within [**] after the
receipt of any such notice of claim, to undertake the defense of or, with the
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), to settle or compromise such claim.  The
failure of the Indemnifying Party to give such notice and to undertake the
defense of or to settle or compromise such a claim shall constitute a waiver of
the Indemnifying Party’s rights under this Section 9.3 and shall preclude the
Indemnifying Party from disputing the manner in which the Indemnified Party may
conduct the defense of such claim; provided however, that the Indemnified Party
shall not settle or compromise such claim without the prior written approval of
the Indemnifying Party (which approval shall not be unreasonably withheld,
conditioned or delayed).  The election by the Indemnifying Party, pursuant to
this Section 9.3 to undertake the defense of a third-party claim shall not
preclude the party against which such claim has been made also from
participating or continuing to participate in such defense, so long as such
party bears its own legal fees and expenses for so doing.

 

9.4                               Survival.  The indemnification obligations set
forth in this Article 9 shall survive the expiration or termination of this
Agreement.

 

10.                               Insurance.

 

Sharp shall acquire and maintain at its sole cost and expense: (a) Statutory
Worker’s Compensation Insurance and Employer’s Liability Insurance; (b) coverage
of not less than [**] dollars ($[**]) for physical loss or damage to materials
including Products and Packaged Products while at the Facilities or under its
control; and (c) products liability, bodily injury and property damage insurance
with a combined single limit of not less than [**] dollars ($[**]).

 

11.                               Term; Termination.

 

11.1                        Initial Term; Term.  The initial term of this
Agreement shall begin on the Effective Date and shall terminate on December 31,
2023 (the “Initial Term”).  This Agreement will be automatically extended for
additional one-year periods (such additional periods are each a “Subsequent
Term,” and collectively with the Initial Term, the “Term”) provided that the
parties have by mutual written agreement amended Exhibit A to reflect the new
Price for the applicable Subsequent Term not later than ninety (90) days prior
to the end of the Initial Term or any Subsequent Term.  The Term shall end upon
the expiration of this Agreement or its earlier termination as set forth in
Section 11.2.

 

11.2                        Termination.  This Agreement may be terminated upon
the occurrence of any of the following:

 

12

--------------------------------------------------------------------------------



 

(a)                                 The parties may terminate this Agreement by
mutual written consent at any time;

 

(b)                                 Either party may terminate this Agreement by
giving [**] written notice to the other party in the event the other party has
breached any representation, warranty or obligation contained in this Agreement
and/or has defaulted in the performance of any of its duties or obligations
hereunder in any material respect and such breach or default has not been
remedied within [**] after written notice of the breach or default has been
received;

 

(c)                                  Either party may terminate this Agreement
if a voluntary petition in bankruptcy should be filed by the other party under
the United States Bankruptcy Code, if an involuntary petition under the United
States Bankruptcy Code should be filed against the other party, or if a receiver
should be appointed for the other party or its property;

 

(d)                                 Either party may terminate this Agreement
pursuant to Section 13.2.

 

11.3                        Effect of Expiration or Termination.

 

(a)                                 The expiration or termination of this
Agreement shall not release either party from any of its obligations accrued
prior to the effective date of termination, and each party shall remain
responsible for the performance of its respective obligations and agreements
which are expressly stated to be obligations which survive the termination of
this Agreement.  Furthermore, the rights to terminate provided for hereinabove
are in addition to any other right, remedy, or election either party may have
hereunder or at law or in equity.

 

(b)                                 Within [**] of the effective date of the
expiration or termination of this Agreement for any reason, Manufacturer shall
purchase any Packaging Materials that Sharp has purchased exclusively for
Manufacturer for Firm Orders in accordance with this Agreement for the
production of the Packaged Products.

 

(c)                                  Upon the effective date of expiration or
termination of this Agreement, Sharp shall immediately deliver to Manufacturer
or its designee all Products, and all text, graphics and other artwork and
Packaging Materials purchased or provided by Manufacturer.  Sharp shall also
deliver to Manufacturer or its designee all Packaged Products produced
hereunder, and shall invoice Manufacturer therefor in accordance with the terms
of Section 5.3.

 

12.                               Confidentiality.

 

(a)                                 Confidentiality.   Sharp and Manufacturer
agree to keep secret and confidential any and all proprietary and non-public
information of the other party (“Confidential Information”) disclosed by the
other party hereunder or through any prior disclosure and not to disclose such
Confidential Information to any person or entity, except: (i) to Affiliates;
provided that such Affiliates are made aware of the confidential nature of the
Confidential Information and agree to comply with the terms of this Agreement;
(ii) to employees and authorized representatives of each party having a need to
know the information in order to fulfill such party’s obligations hereunder; or
(iii) as required by an applicable Regulatory Authority.  The parties shall use
the Confidential Information solely for the purpose of carrying out the
obligations

 

13

--------------------------------------------------------------------------------



 

contained in the Agreement.  The obligations imposed by this Section shall not
apply to any Confidential Information:

 

(i)                                  that, at the time of disclosure, is in the
public domain;

 

(ii)                               that, after disclosure, becomes part of the
public domain by publication or otherwise, through no fault of the recipient;

 

(iii)                            that, at the time of disclosure, is already in
the recipient’s possession, except through prior disclosure by the disclosing
party, and such possession can be properly documented by the recipient in its
written records, and was not made available to the recipient by any person or
party owing an obligation of confidentiality to the disclosing party;

 

(iv)                              that is rightfully made available to the
recipient from sources independent of the disclosing party;

 

(v)                                 that is required to be disclosed in the
course of litigation or other legal or administrative proceedings; provided that
in all such cases the party receiving the Confidential Information shall, to the
extent permitted, give the other party prompt notice of the pending disclosure
and shall cooperate in such other party’s attempts, at such other party’s sole
expense, to seek an order maintaining the confidentiality of the Confidential
Information; or

 

(vi)                              that is required to be disclosed by Applicable
Laws; provided that in all[**]such cases the party receiving the Confidential
Information shall, to the extent permitted, give the other party prompt notice
of the pending disclosure and shall cooperate in such other party’s attempts, at
such other party’s sole expense, to seek an order maintaining the
confidentiality of the Confidential Information.

 

(b)  Survival.  The obligation of confidentiality and nonuse set forth in this
Article 12 shall survive for a period of [**] beyond the termination or
expiration of this Agreement.

 

(c)  Ownership of Confidential Information.  Confidential Information shall
remain the exclusive property of the disclosing party. In no event shall any of
either party’s Confidential Information, technology, know-how, intellectual
property (or rights thereto) become the property of the other party.

 

(d)  Sharp Consent. Manufacturer shall not release to any third party any
non-public information with respect to the terms of this Agreement without the
prior written consent of Sharp.

 

14

--------------------------------------------------------------------------------



 

13.                               Miscellaneous.

 

13.1                        Authority to Enter Into Agreement.  Each party
represents and warrants that it is authorized to enter into this Agreement and
that in so doing it is not in violation of the terms and conditions of any
contract or other agreement to which it may be a party.

 

13.2                        Force Majeure.  Performance under this Agreement
(other than performance of payment obligations) shall be excused to the extent
prevented or delayed by any event or circumstance, which is beyond the
reasonable control of the party whose performance is to be excused hereunder,
including but not limited to fire, flood, explosion, unavoidable breakdown of
machinery, widespread product tampering by third parties, governmental acts or
regulations, war, labor difficulties, shortages or unavailability of materials,
or any act of God.  The party affected shall promptly notify in writing the
non-affected party of the event of force majeure and the probable duration of
the delay.  Any delay caused by an event of force majeure shall toll the Term,
which shall be extended by the length thereof.  In the event a force majeure
prevents performance by one party for more than six (6) months, either party may
terminate this Agreement.

 

13.3                        Public Announcements.  The parties agree to
determine jointly the contents of any public announcement informing the public
about the existence of this Agreement between the parties and, except as may be
required by law or the rules of any national securities exchange, neither party
shall issue or cause the issuance of any such public announcement without the
express prior approval of an executive officer of each party.

 

13.4                        Amendments. Except to the extent otherwise provided
in Section 5.1 of this Agreement with respect to amendments to Exhibit A, this
Agreement may not be modified, amended or altered except pursuant to a written
instrument signed by both parties.

 

13.5                        Governing Law.  This Agreement is made subject to
the laws of the Commonwealth of Pennsylvania, without reference to principles of
conflicts of laws.  Each party agrees that suit may be instituted at any federal
court in the Eastern District of Pennsylvania or in state court in Lehigh County
in the Commonwealth of Pennsylvania and each waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the jurisdiction of any such
court.  Any and all service of process and any other notice in any such action,
suit or proceeding shall be effective against a party if given as provided in
Section 13.7.  Nothing contained herein shall prevent or delay either party from
seeking, in any court of competent jurisdiction in Pennsylvania, specific
performance or other equitable remedies in the event of any breach or intended
breach by the other party of any of its obligations hereunder.

 

13.6                        Assignment.  Neither party may, without the prior
written consent of the other party, delegate, transfer, convey, assign or pledge
any of its rights or obligations under this Agreement to any other person, firm
or corporation; provided however, that such consent shall not be unreasonably
withheld and provided further that either party need not obtain any consent in
the event such party assigns this Agreement to an entity that succeeds to all or
substantially all of such party’s business or assets.

 

13.7                        Notice.  Any and all notices permitted or required
to be given hereunder will be deemed duly given:  (a) upon actual delivery, if
delivery is by hand; (b) three (3) business days

 

15

--------------------------------------------------------------------------------



 

after delivery into the United States Postal Service mail, if delivery is by
postage paid registered or certified return receipt request mail; (c) one
(1) business day after delivery to a nationally recognized overnight carrier, if
delivery is made by overnight carrier guaranteeing next business day delivery;
or (d) upon receipt of evidence of successful transmission, if delivery is by
facsimile or e-mail.  Each such notice shall be sent to the respective party at
the address or facsimile number indicated below or at any other address as the
respective party may designate by notice delivered pursuant hereto.

 

If to Manufacturer:

 

Nabriva Therapeutics US, Inc.

1000 Continental Drive, Suite 600

King of Prussia, Pennsylvania 19406

Attention: General Counsel

E-mail: [**]

Telecopier Number: [**]

 

If to Sharp:

 

SHARP CORPORATION

7451 Keebler Way

Allentown, Pennsylvania  18106

Attention: CFO

Telecopier Number: [**]

 

With a copy to:  Legal Department (at the same address)

 

13.8                        Compliance with Laws.  In the performance of this
Agreement, both parties agree to comply with all applicable federal, state or
local laws, statutes, rules, regulations and ordinances, including any
Applicable Laws, subject to any specific limitations set forth herein.

 

13.9                        Entire Agreement.  This Agreement, including all
Exhibits attached hereto and made a part hereof, contains the entire
understanding of the parties, superseding in all respects any and all prior oral
or written agreements or understandings pertaining to the subject matter hereof,
and except as otherwise specifically provided for herein, shall be amended or
modified only by written agreement executed by the parties hereto.  Delivery by
reliable electronic means, including facsimile or email, shall be an effective
method of delivering the executed Agreement. This Agreement may be stored by
electronic means and either an original or an electronically stored copy of this
Agreement can be used for all purposes, including in any proceeding to enforce
the rights and/or obligations of the parties to this Agreement.

 

16

--------------------------------------------------------------------------------



 

13.10                 Severability.  If and to the extent that any court of
competent jurisdiction holds any provision or part of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.

 

13.11                 Waiver.  A waiver by either party of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future.

 

13.12                 Headings.  Headings in this Agreement are included for
ease of reference only and have no legal effect.

 

13.13                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

13.14                 Drafting.  This Agreement was negotiated at arm’s-length
and entered into freely by the parties and upon the advice of their respective
counsel.  All parties hereto are to be deemed the drafters of this Agreement. 
No provision hereof shall be construed in favor of or against any party hereto
based upon principles of contra proferentem or any other presumption as to
inequality of bargaining power or otherwise.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
in their respective names and on their behalf, as of the date first above
written.

 

NABRIVA THERAPEUTICS US, INC.

SHARP CORPORATION

 

 

By:

/s/ Steven Gelone

 

By:

/s/ Jeffrey Benedict

 

 

 

 

 

Title:

President & COO

 

Title:

SVP Global Business Development

 

 

 

 

 

Date:

30 August 2018

 

Date:

Aug. 31, 2018

 

18

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PRODUCTS / PRICES

 

All purchases by Manufacturer shall be made ExWorks, Sharp’s dock (Incoterms
2010).  Subject to the adjustments described in Section 5.1, and as offered on
the attached quotations, the Prices are as follows:

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Citrate IV Solution 250 ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Citrate IV Solution 250 ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Citrate IV Solution 250 ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 10 count Blister

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 10 count Blister

 

$

[**] per unit

 

[**

]

[**

]

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

 

19

--------------------------------------------------------------------------------



 

ATTACHED QUOTATIONS

 

Product

 

Sharp Design

 

Price Per 1000

 

 

 

 

 

Bottle Project

 

Project #30136R1, 1/12/18

 

Refer to Quote

 

 

 

 

 

10 Count Blister

 

Project #30184R0, 1/17/18

 

Refer to Quote

 

 

 

 

 

Vial Labeling

 

Project #30545R0, 6/28/18

 

Refer to Quote

 

 

 

 

 

Citrate IV Solution

 

Project #30140R0, Rev. 2, 8/6/18

 

Refer to Quote

 

 

 

 

 

Sample Development

 

Version 3, 7/13/2018

 

Refer to Quote

 

 

 

 

 

Start-up Activities

 

 

 

 

 

 

 

 

 

Non-Product Quote Clarification

 

Revision 2, 7/12/18

 

Refer to Quote

 

Non-Product Costs

 

Amount

 

Qty

 

Total

 

[**]

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

 

 

 

 

 

 

 

 

GRAND TOTAL

 

 

 

 

 

$

[**

]

 

20

--------------------------------------------------------------------------------



 

Storage Fees

 

Storage fees are only applicable if Sharp stores bulk or finished goods for an
extended period of time ([**] prior to packaging or [**] after packaging). If
storage extends beyond this timing, the storage fee is $[**] per pallet/month or
$[**] per pallet/month for Cold Chain.

 

Overtime Labor Charges

 

Overtime will be handled as a “one off” cost if needed and will be charged at
Sharp’s standard rates and approved in advance by Manufacturer.

 

21

--------------------------------------------------------------------------------



 

EXHIBIT B

 

SPECIFICATIONS

 

[To be provided by Manufacturer.]

 

Storage requirements and requirements for delivery of Packaged Products to
Manufacturer Carriers: [TBD]

 

22

--------------------------------------------------------------------------------



 

EXHIBIT C

 

INITIAL FORECAST

 

[To be provided by Manufacturer.]

 

23

--------------------------------------------------------------------------------



 

EXHIBIT D

 

QUALITY AGREEMENT

 

[To be finalized within 60 days of Supply Agreement approval.]

 

24

--------------------------------------------------------------------------------



 

[g190431kz07i001.gif]

 

Nabriva Bottle Project
Project #30136R1

 

1

--------------------------------------------------------------------------------



 

To

Nabriva Therapeutics

 

 

Attn:

Bob Urban

From:

Jan LaPorta

 

 

Subject:

Lefamulin 30 ct Bottles

Quotation Ref.

Sharp Estimate Design Number - 30136R1

 

 

Date

1/12/18

Expiry date

90 Days from Sent Date

 

 

Site

Allentown, PA

 

Dear Bob,

 

Thank you for this opportunity to present our packaging proposal for your
bottling needs.  This quotation has been prepared to meet all of your
requirements, with full cGMP compliance, supported by Sharp’s professional
commitment to service.

 

PROJECT DESCRIPTION SUMMARY

 

Customer to supply bright stock bottles and Sharp will label, apply insert,
place in shipper and palletize the product.  Aggregate serialization from bottle
to pallet will also be provided.

 

PRICELIST

 

Pricing is based the unit of sale (bottle).  See section below identifying what
components are included in the price and supplied by Sharp.  A quotation for
Design Work has been prepared and submitted for review/approval.

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 30 ct Bottle

 

$

[**] per unit

 

[**

]

[**

]

 

PRICING ASSUMPTIONS:

 

In the case that bulk specifications, primary/secondary packaging specifications
or supplier prices differ from the costs included in our calculations, these
prices may require re-calculations for that specific SKU.  In the event this
occurs, a new pricelist will be provided for that SKU.

 

PACKAGING MATERIALS

 

Component

 

Specifications

 

Supplied By

Lefamulin 30 ct Bottles

 

Lefamulin 600mg

 

Customer

Bottle

 

 

 

Customer

Cap

 

 

 

Customer

Bottle Label

 

Quote Sharp Design Team

 

Sharp

Desiccant

 

NA

 

 

Cotton/Rayon

 

NA

 

 

 

2

--------------------------------------------------------------------------------



 

Component

 

Specifications

 

Supplied By

Insert/ Literature

 

Quote Sharp Design Team

 

Sharp

Carton

 

NA

 

 

Tertiary

 

Shipper, Shipper Label, Heat Treated Pallet, Shrink Wrap

 

Sharp

 

OBSOLESCENCE TERMS

 

Purchase of Sharp supplied components will be done with a minimum of [**] months
volume based upon the rolling [**] months forecast.  Destruction costs of
remaining packaging materials and bulk products will be invoiced as soon as
defined as obsolete items.

 

DETAILED PACKAGING PROCESS DESCRIPTION:

 

Load bright stock bottles to the line; label and place topsert on bottle;
aggregate and load twelve bottles into a shipper; aggregate shippers onto a
pallet.

 

Non Product Charges:

 

Item

 

$ Amount

 

Comment

Bottle Machine Tooling

 

$[**]

 

Labeler feed screw and Topserter change parts

Carton Die

 

 

 

 

Carton Prep & Plates for Printing

 

 

 

 

Literature Prep & Plates

 

 

 

 

Bottle label die / prep. plates

 

 

 

 

Lot Charge

 

 

 

 

Project Management

 

$[**] per month

 

Fee includes developing & maintaining project charter, project time line
management, vendor(s) management, successful implementation of project, adhering
to PMO governance, meeting management (Sharp, customer, vendor).

Packaging Design Services

 

See Separate Quote

 

 

Process Validation

 

$[**] Per executable document

 

Validation of batches billed for each executable document, based on discussions
between Sharp and Customer’s QA teams.

Engineering Services

 

 

 

 

Weekend Overtime (If Needed)

 

 

 

$[**] per shift on Saturdays, $[**] per shift on Sundays

Bulk and Finished Goods Storage

 

 

 

Monthly charges to be applied for more than [**] before or after the packaging
date.

Sample Reserve Program

 

 

 

[**] annual fee

Other QA Specific Fees

 

 

 

 

 

3

--------------------------------------------------------------------------------



 

Item

 

$ Amount

 

Comment

(Retain Sample, Expedite Batch Record Review, etc.)

 

 

 

 

 

Serialization Implementation Fee (One Time)

 

$ Amount

 

Comment

Serialization Requirements Document (SRD) Approval

 

[**]

 

These charges apply only to the first item requiring serialization. All
subsequent items will be charged a reduced fee and lumped together if similar
process.

Serialization Master Data (SMO) Approval

 

[**]

 

Successful Completion of Unit Testing or Execution of 10Q Addendum

 

[**]

 

Process Validation (PV) Summary Report Approval

 

[**]

 

Total

 

[**]

 

 

 

Note: Upon receipt of executed SRD document and a complete scope of work, Sharp
will commence planning of line availability and resources to support this
activity.

 

Additional services in conjunction with serialized product(s).  Applies to all
products and sites serialized by Sharp.

 

Serialization
Implementation Fee (One
Time)

 

$ Amount

 

Comment

Establishment of Shipment Release Message

 

[**]

 

This service is an automated notification of LOT metadata and serial numbers
upon shipment of finished goods from Sharp. This alleviates delays in receiving
SNs and aids the downstream transmission of SN data.

Establishment of Decommissioned Serial Number Reporting

 

[**]

 

This service provides notification of decommissioned serial numbers along with
commissioned serial number reporting, for each of reconciliation.

Establishment of Real Time Aggregation Timestamp

 

[**]

 

This service arranges parent container commissioning time as distinct from
aggregation time of children items to the parent container. Facilitates
absorption of data into certain ERP/EPCIS system.

 

If this project were awarded to Sharp, Sharp would require a Purchase Order (PO)
for the Non-Product items to commence activities.  If the project is cancelled
after award and activities already commenced, any remaining balance for work
activities will be invoiced.

 

For Non-Product items and Serialization Fees, Sharp requires [**]% down and
[**]% after completion of each Non-Product task / service.

 

4

--------------------------------------------------------------------------------



 

PRICE INCLUDES

 

Labor, Sharp supplied components, pallet handling, line clearance including
cleaning and batch change avers.

 

PRICE EXCLUDES

 

Bulk product, retain sample storage, analytical testing costs, and
transportation.

 

SUPPLIED BY CUSTOMER

 

Safety Data Sheet, Melamine and TSE/BSE statement on the bulk product.

 

Bulk products to Packaging Site, accompanied with Certificate of Analysis and
shipment list stating exact amount of bulk per container.

 

CLAUSE

 

Sharp Packaging Solutions reserves the right to adapt the pricing per unit,
should the batch size change from the batch size as it will be agreed upon. 
Should the actual unit volume differ significantly from the agreed forecast, a
price adaptation needs to be agreed.  Details are to be discussed and agreed
between both parties.

 

Sharp Packaging Solutions will evaluate pricing on an annual basis and reserves
the right to adapt the pricing per unit, due to inflation correction based on
CPI -U.

 

FINISHED PRODUCT DELIVERY TERMS

 

EX-WORKS Sharp Facility

 

PAYMENT TERMS

 

Net [**]

 

LEAD TIMES

 

Tooling [**] in advance of production (to be confirmed at project kick off)
Receipt of commercial purchase order [**] in advance

 

VERSION CONTROL TRACKING

 

Version

 

Summary of Change

 

Issue Date

 

Account Executive

1

 

1st issue

 

1/12/18

 

Jan LaPorta

 

Our successful growth is due to servicing our customers with multiple products
and clinical studies, and being part of their growth in providing effective
patient healthcare.  We sincerely hope to be seriously considered for this
opportunity, and for future partnership opportunities.

 

If any additional information is required, please do not hesitate to contact me.

 

With kind regards,

 

5

--------------------------------------------------------------------------------



 

Janice LaPorta
Account Executive
Sharp Packaging Solutions

 

THE FOLLOWING TERMS AND CONDITIONS WILL NOT BE APPLICABLE IF A MASTER SERVICE
AGREEMENT (MSA) IS IN PLACE.

 

SHARP SUPPLY TERMS AND CONDITIONS

 

THE FOLLOWING TERMS AND CONDITIONS APPLY TO THE SALE BY SHARP CORPORATION
(“SELLER”) OF GOODS AND SERVICES TO BUYER. ANY ORDER PLACED BY BUYER IS SUBJECT
TO WRITTEN ACCEPTANCE BY SELLER.  THESE TERMS AND CONDITIONS CONSTITUTE THE SOLE
TERMS AND CONDITIONS OF ANY ORDER BETWEEN THE PARTIES AND BUYER’S AGREEMENT WILL
BE CONCLUSIVELY ESTABLISHED (I) WHEN BUYER HAS RECEIVED THESE TERMS AND
CONDITIONS FOR TEN (10) DAYS WITHOUT OBJECTION, OR (II) BY BUYER’S ACCEPTANCE
OF, OR PAYMENT FOR, ALL OR ANY PART OF THE GOODS OR SERVICES.  SELLER’S
ACCEPTANCE OF ANY ORDER IS EXPRESSLY MADE CONDITIONAL UPON BUYER’S ACCEPTANCE OF
THE TERMS AND CONDITIONS CONTAINED HEREIN, AND SELLER OBJECTS TO ANY ADDITIONAL
OR DIFFERENT TERMS AND CONDITIONS, INCLUDING, BUT NOT LIMITED TO THOSE CONTAINED
IN BUYER’S PREPRINTED FORMS. SELLER WILL NOT BE DEEMED TO HAVE WAIVED THESE
TERMS AND CONDITIONS OF SALE IF IT FAILS TO OBJECT TO PROVISIONS CONTAINED IN
BUYER’S FORMS OR OTHERWISE.  BUYER’S SILENCE OR ITS ACCEPTANCE OF SELLER’S GOODS
CONSTITUTES ITS ACCEPTANCE OF THESE TERMS AND CONDITIONS OF SALE AND SELLER
HEREBY NOTIFIES CUSTOMER THAT THE TERMS AND CONDITIONS INCLUDED HEREIN ARE THE
ONLY TERMS AND CONDITIONS UNDER WHICH SELLER AGREES TO BE BOUND.

 

1.                                      All packaging materials, packaging,
labeling and/or supplying of the packaged products as provided for herein are
subject to these terms and conditions (the “Agreement”) and Buyer agrees that
all orders from Buyer to label and package Buyer’s products and supply Buyer
with the packaged products are placed under this Agreement.

 

2.                                      Seller warrants that (a) Buyer’s
products shall be stored, processed, packaged and labeled in accordance with the
specifications agreed to by the parties in writing (the “Specifications”);
(b) the packaged products furnished by Sharp to Buyer under this Agreement
(i) shall be of the quality specified in, and shall confirm with, the
Specifications for packaging, (ii) shall be stored and supplied in conformity
with the Specifications and (iii) shall not contain any material provided by or
on behalf of Sharp, which material has not been used or stored in accordance
with the Specifications; (c) it will not introduce any materials not provided
for in the Specifications that would cause the packaged products to be
adulterated within the meaning of Section 501 of the FDCA; and (d) the packaged
products shall not be misbranded within the meaning of the FDCA (except with
respect to any misbranding resulting from the Specifications, for which Buyer
shall bear responsibility).  Except as otherwise provided in this Agreement, any
claim for breach of warranty that is not brought within one (1) year from the
date of

 

6

--------------------------------------------------------------------------------



 

delivery shall be deemed to have been waived by Manufacturer. NOTWITHSTANDING
ANYTHING ELSE IN THIS AGREEMENT TO THE CONTRARY, (A) THE WARRANTIES WITH RESPECT
TO THE STORING, PROCESSING, PACKAGING, LABELING AND DELIVERY OF THE PRODUCTS AND
THE PACKAGED PRODUCTS STATED IN THIS SECTION 2 ARE IN LIEU OF ALL OTHER
WARRANTIES OF SHARP, ORAL OR WRITTEN, EXPRESSED OR IMPLIED, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FORA PARTICULAR PURPOSE, (B) IN NO
EVENT SHALL SHARP HAVE ANY LIABILITY FOR ANY EXEMPLARY,
PUNITIVE, INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED
ON CONTRACT, TORT, STRICT LIABILITY OR ANY OTHER THEORY OR FORM OF ACTION IN
CONNECTION WITH THE STORING, PROCESSING, PACKAGING, LABELING AND DELIVERY OF THE
PRODUCTS OR THE PACKAGED

 

7

--------------------------------------------------------------------------------



 

[g190431kz09i001.gif]

 

Nabriva 10 Count Blister Project
Project #30184R0

 

8

--------------------------------------------------------------------------------



 

To

Nabriva Therapeutics

 

 

Attn:

Bob Urban

From:

Jan LaPorta

 

 

Subject:

Lefamulin 10 count Blisters

Quotation Ref.

Sharp Estimate Design Number- 30184R0

 

 

Date

1/17/18

Expiry date

90 Days from Sent Date

 

 

Site

Allentown, PA

 

Dear Bob,

 

Thank you for this opportunity to present our packaging proposal for your
blistering needs. This quotation has been prepared to meet all of your
requirements, with full cGMP compliance, supported by Sharp’s professional
commitment to service.

 

PROJECT DESCRIPTION SUMMARY

 

Customer to supply filled pre-printed blisters and Sharp will place in carton
with insert; place 24 cartons in shipper and palletize the product. Aggregate
serialization from carton to pallet will also be provided.

 

PRICELIST

 

Pricing is based the unit of sale (carton). See section below identifying what
components are included in the price and supplied by Sharp. A quotation for
Design Work has been prepared and submitted for review/approval.

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 10 count Blister

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 10 count Blister

 

$

[**] per unit

 

[**

]

[**

]

 

PRICING ASSUMPTIONS:

 

In the case that bulk specifications, primary/secondary packaging specifications
or supplier prices differ from the costs included in our calculations, these
prices may require re-calculations for that specific SKU. In the event this
occurs, a new pricelist will be provided for that SKU.

 

PACKAGING MATERIALS

 

Component

 

Specifications

 

Supplied By

Lefamulin 10 ct Pre -Printed Blisters

 

Lefamulin 600mg

 

Customer

Insert

 

 

 

Sharp

Carton

 

 

 

Sharp

Tertiary

 

Shipper, Shipper Label, Heat Treated Pallet, Shrink Wrap

 

Sharp

 

9

--------------------------------------------------------------------------------



 

OBSOLESCENCE TERMS

 

Purchase of Sharp supplied components will be done with a minimum of [**] months
volume based upon the rolling [**] months forecast. Destruction costs of
remaining packaging materials and bulk products will be invoiced as soon as
defined as obsolete items.

 

DETAILED PACKAGING PROCESS DESCRIPTION:

 

Load (1) blister and (1) insert into carton; check weigh and serialize carton;
aggregate 24 cartons into shipper; serialize shipper and place on pallet.

 

Non Product Charges:

 

Item

 

$ Amount

 

Comment

Carton Die & Prep for Printing

 

$[**]

 

 

Literature Prep & Plates

 

 

 

 

Project Management

 

$[**] per month

 

Fee includes developing & maintaining project charter, project time line
management, vendor(s) management, successful implementation of project, adhering
to PMO governance, meeting management (Sharp, customer, vendor).

Packaging Design Services

 

See Separate Quote

 

 

Process Validation

 

$[**] Per executable document

 

Validation of batches billed for each executable document, based on discussions
between Sharp and Customer’s QA teams.

Engineering Services

 

 

 

 

Weekend Overtime (If Needed)

 

 

 

$[**] per shift on Saturdays, $[**] per shift on Sundays

Bulk and Finished Goods Storage

 

 

 

Monthly charges to be applied for more than [**] before or after the packaging
date.

Sample Reserve Program

 

 

 

[**]

Other QA Specific Fees (Retain Sample, Expedite Batch Record Review, etc.)

 

 

 

 

 

Serialization Implementation Fee (One
Time)

 

$ Amount

 

Comment

Serialization Requirements Document (SRD) Approval

 

[**]

 

These charges apply only to the first item requiring serialization. A/I
subsequent items will be charged a reduced fee and lumped together if

Serialization Master Data (SMD) Approval

 

[**]

 

 

10

--------------------------------------------------------------------------------



 

Serialization Implementation Fee (One
Time)

 

$ Amount

 

Comment

Successful Completion of Unit Testing or Execution of 10Q Addendum

 

[**]

 

similar process.

Process Validation (PV) Summary Report Approval

 

[**]

 

 

Total

 

[**]

 

 

 

Note: Upon receipt of executed SRD document and a complete scope of work, Sharp
will commence planning of line availability and resources to support this
activity.

 

Additional services in conjunction with serialized product(s). Applies to all
products and sites serialized by Sharp.

 

Serialization Implementation Fee
(One Time)

 

$ Amount

 

Comment

Establishment of Shipment Release Message

 

[**]

 

This service is an automated notification of LOT metadata and serial numbers
upon shipment of finished goods from Sharp. This alleviates delays in receiving
SNs and aids the downstream transmission of SN data.

Establishment of Decommissioned Serial Number Reporting

 

[**]

 

This service provides notification of decommissioned serial numbers along with
commissioned serial number reporting, for ease of reconciliation.

Establishment of Real Time Aggregation Timestamp

 

[**]

 

This service arranges parent container commissioning time as distinct from
aggregation time of children items to the parent container. Facilitates
absorption of data into certain ERP/EPCIS system.

 

If this project were awarded to Sharp, Sharp would require a Purchase Order (PO)
for the Non-Product items to commence activities. If the project is cancelled
after award and activities already commenced, any remaining balance for work
activities will be invoiced.

 

For Non-Product items and Serialization Fees, Sharp requires [**]% down and
[**]% after completion of each Non-Product task / service.

 

PRICE INCLUDES

 

Labor, Sharp supplied components, pallet handling, line clearance including
cleaning and batch change overs.

 

PRICE EXCLUDES

 

Bulk product, retain sample storage, analytical testing costs, and
transportation.

 

SUPPLIED BY CUSTOMER

 

Safety Data Sheet, Melamine and TSE/BSE statement on the bulk product.

 

11

--------------------------------------------------------------------------------



 

Bulk products to Packaging Site, accompanied with Certificate of Analysis and
shipment list stating exact amount of bulk per container.

 

CLAUSE

 

Sharp Packaging Solutions reserves the right to adapt the pricing per unit,
should the batch size change from the batch size as it will be agreed upon.
Should the actual unit volume differ significantly from the agreed forecast, a
price adaptation needs to be agreed. Details are to be discussed and agreed
between both parties.

 

Sharp Packaging Solutions will evaluate pricing on an annual basis and reserves
the right to adapt the pricing per unit, due to inflation correction based on
CPI-U

 

FINISHED PRODUCT DELIVERY TERMS

 

EX-WORKS Sharp Facility

 

PAYMENT TERMS

 

Net [**]

 

LEAD TIMES

 

Tooling [**] in advance of production (to be confirmed at project kick off)
Receipt of commercial purchase order [**] in advance

 

VERSION CONTROL TRACKING

 

Version

 

Summary of Change

 

Issue Date

 

Account Executive

1

 

1st issue

 

1/17/18

 

Jan LaPorta

 

Our successful growth is due to servicing our customers with multiple products
and clinical studies, and being part of their growth in providing effective
patient healthcare. We sincerely hope to be seriously considered for this
opportunity, and for future partnership opportunities.

 

If any additional information is required, please do not hesitate to contact me.

 

With kind regards,

 

Janice La Porta
Account Executive
Sharp Packaging Solutions

 

12

--------------------------------------------------------------------------------



 

[**]

 

13

--------------------------------------------------------------------------------



 

[g190431kz11i001.gif]

 

Nabriva Vial Labelling
Project #30545R0

 

14

--------------------------------------------------------------------------------



 

To:

Nabriva Therapeutics

 

 

Attn:

Bob Unger

 

 

From:

Janice LaPorta

 

 

Subject:

Lefamulin Vial Labeling

Quotation Ref.

Sharp Estimate #30545R0 - Change in carton size and amount of inserts

 

 

Date

1/12/18; Updated 6/28/18

Expiry date

90 Days from Sent Date

 

 

Site

Allentown, PA

 

Dear Bob,

 

Thank you again for the opportunity to quote your vial labelling project. This
quotation has been prepared to meet all of your requirements, with full cGMP
compliance, supported by Sharp’s professional commitment to service.

 

PROJECT DESCRIPTION SUMMARY

 

1.                                      Customer to supply bulk prefilled vials
for specialty packaging

2.                                      Sharp Packaging Solutions to provide
full service packaging & serialization

3.                                      Sharp Packaging Solutions to prepare
finished packed goods ready for shipment

 

PRICELIST

 

Pricing is based on “unit of sale”, 6 vials per carton. See section below
regarding what components are included in the price and supplied by Sharp.

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Lefamulin 15ml Vials in carton (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

 

PRICING ASSUMPTIONS:

 

In case other bulk specifications, primary/secondary packaging specifications,
or supplier prices, differ as opposed to the costs included in our calculations,
prices will be re-calculated for that specific SKU. In this case, a new
pricelist will be provided for that SKU.

 

PACKAGING MATERIALS

 

Component

 

Specifications

 

Supplied By

15ml Vial prefilled with product

 

10mg Lefamulin

 

Customer

Insert

 

TBD

 

Sharp

Vial Label

 

Quote Sharp Design Group

 

Sharp

Divided Carton

 

Quote Sharp Design Group (Updated Drawings SD1856R1 and SD1857R1

 

Sharp

 

15

--------------------------------------------------------------------------------



 

Component

 

Specifications

 

Supplied By

 

 

attached)

 

 

Tertiary

 

Shipper, Shipper Label, Heat Treated Pallet, Shrink Wrap

 

Sharp

 

OBSOLESCENCE TERMS

 

Purchase of Sharp supplied components will be done with a minimum of [**] months
volume based upon the rolling [**] months forecast. Destruction costs of
remaining packaging materials and bulk products will be invoiced as soon as
defined as obsolete items.

 

DETAILED PACKAGING PROCESS DESCRIPTION:

 

Unlabelled vials will be loaded on the production line; label will be applied;
carton to be set up; dividers inserted, 6 vials, 1 insert into carton; check
weigh; print lot/exp and serialize carton; aggregate 4 cartons per shipper;
aggregate shipper to pallet.

 

Non-Product Charges:

 

Item

 

$ Amount

 

Comment

Machine Tooling

 

[**]

 

Feed Screw for Labeler

Carton Die

 

[**]

 

 

Divider Die

 

[**]

 

 

Carton Prep & Plates for Printing

 

TBD

 

 

Literature Prep & Plates

 

TBD

 

 

Label die / prep. plates

 

TBD

 

 

Lot Charge, if required

 

TBD

 

 

Project Management

 

$[**] per month

 

Fee includes developing & maintaining project charter, project time line
management, vendor(s) management, successful implementation of project, adhering
to PMO governance, meeting management (Sharp, customer, vendor).

Packaging Design Services

 

See Separate Quote

 

 

Process Validation

 

$[**] Per executable document

 

Validation of batches billed for each executable document, based on discussions
between Sharp and Customer’s QA teams.

Engineering Services

 

 

 

 

Weekend Overtime (If Needed)

 

 

 

$[**] per shift on Saturdays, $[**] per shift on Sundays

Bulk and Finished Goods Storage

 

 

 

Monthly charges to be applied for more than [**] before or after the packaging
date.

Sample Reserve Program

 

 

 

[**]

Other QA Specific Fees (Retain Sample, Expedite Batch Record Review, etc.)

 

 

 

 

 

16

--------------------------------------------------------------------------------



 

Serialization Implementation Fee
(One Time)

 

$Amount

 

Comment

Serialization Requirements Document (SRD) Approval

 

[**]

 

This total fee is for the first SKU set up; additional SKU’s are as follows:
- Same package format/PACS Line                $[**]
- Same package format/New PACS Line       $[**]
- New package format/New PACS Line         $[**]

Serialization Master Data (SMD) Approval

 

[**]

 

Successful Completion of Unit Testing or Execution of 10Q Addendum

 

[**]

 

Total

 

[**]

 

 

 

Note:  Upon receipt of executed SRD document and a complete scope of work, Sharp
will commence planning of line availability and resources to support this
activity. 

 

Additional services in conjunction with serialized product(s). Applies to all
products and sites serialized by Sharp.

 

Serialization
Implementation Fee (One
Time)

 

$ Amount

 

Comment

Establishment of Shipment Release Message

 

[**]

 

This service is an automated notification of LOT metadata and serial numbers
upon shipment of finished goods from Sharp. This alleviates delays in receiving
SNs and aids the downstream transmission of SN data.

Establishment of Decommissioned Serial Number Reporting

 

[**]

 

This service provides notification of decommissioned serial numbers along with
commissioned serial number reporting, for ease of reconciliation.

Establishment of Real Time Aggregation Timestamp

 

[**]

 

This service arranges parent container commissioning time as distinct from
aggregation time of children items to the parent container. Facilitates
absorption of data into certain ERP/EPCIS system.

 

If project were awarded to Sharp, Sharp would require a Purchase Order (PO) for
the Non-Product items to commence activities. If the project is cancelled after
the project was awarded and activities already commenced, any remaining balance
for work activities will be invoiced.

 

For Non-Product items and Serialization Fees, Sharp requires [**]% down and
[**]% after completion of each Non-Product task / service.

 

PRICE INCLUDES

 

Labor, Sharp supplied components, pallet handling, line clearance including
cleaning and batch change overs.

 

PRICE EXCLUDES

 

Bulk product, retain sample storage, analytical testing costs, and transport at
ion.

 

17

--------------------------------------------------------------------------------



 

SUPPLIED BY CUSTOMER

 

Safety Data Sheet, Melamine and TSE/BSE statement on the bulk product.

 

Bulk products to Packaging Site, accompanied with Certificate of Analysis and
shipment list stating exact amount of bulk per container.

 

CLAUSE

 

Sharp Packaging Solutions reserves the right to adapt the pricing per unit,
should the batch size change from the batch size as it will be agreed upon.
Should the actual unit volume differ significantly from the agreed forecast, a
price adaptation needs to be agreed. Details are to be discussed and agreed
between both parties.

 

Sharp Packaging Solutions will evaluate pricing on an annual basis and reserves
the right to adapt the pricing per unit, due to inflation correction based on
CPI-U.

 

FINISHED PRODUCT DELIVERY TERMS

 

EX-WORKS Sharp Facility

 

PAYMENT TERMS

 

Net [**]

 

LEAD TIMES

 

Tooling [**] in advance of production (to be confirmed at project kick off)
Receipt of commercial purchase order [**] in advance

 

VERSION CONTROL TRACKING

 

Version

 

Summary of Change

 

Issue Date

 

Account Executive

1

 

1st issue

 

6/28/18

 

Jan LaPorta

 

Our successful growth is due to servicing our customers with multiple products
and clinical studies, and being part of their growth in providing effective
patient healthcare. We sincerely hope to be seriously considered by you for this
opportunity, and for future partnership opportunities.

 

If any additional information is required, please do not hesitate to contact us.

 

With kind regards,

 

Janice LaPorta
Account Executive
Sharp Packaging Solutions

 

18

--------------------------------------------------------------------------------



 

[g190431kz13i001.gif]

 

Nabriva Citrate IV Solution
Project #30140R0-Revision 2

 

19

--------------------------------------------------------------------------------



 

To:

Nabriva Therapeutics

 

 

Attn:

Bob Unger

 

 

From:

Account Executive

 

 

Subject:

Project Description

Quotation Ref.

Sharp Estimate Design Number- Revision 2: 30140R1 8/6/18

 

 

Date

1/12/18; Updated 8/6/18

Expiry date

90 Days from Sent Date

 

 

Site

Allentown, PA

 

Dear Bob,

 

Thank you again for the opportunity to quote your IV Bag labelling and
cartoning. This quotation has been updated to reflect the following:

 

·                  IV Bag labelling not required

·                  (1) Package Insert to be placed in Carton

·                  Lot size revised from [**] to [**] cartons

 

PROJECT DESCRIPTION SUMMARY

 

1.              Customer to supply unlabelled IV Bags for specialty packaging

2.              Sharp Packaging Solutions to provide full service packaging

3.              Sharp Packaging Solutions to prepare finished packed goods ready
for shipment

 

PRICELIST

 

Pricing is based on “unit of sale”, 6 IV bags per carton. See section below
regarding what components are included in the price and supplied by Sharp.

 

Product

 

Price Per Unit

 

Lot Size

 

Yearly Volume

 

Citrate IV Solution 250ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Citrate IV Solution 250ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

Citrate IV Solution 250ml (6 ct)

 

$

[**] per unit

 

[**

]

[**

]

 

PRICING ASSUMPTIONS:

 

In case other bulk specifications, primary/secondary packaging specifications,
or supplier prices, differ as opposed to the costs included in our calculations,
prices will be re-calculated for that specific SKU. In this case, a new
pricelist will be provided for that SKU.

 

PACKAGING MATERIALS

 

Component

 

Specifications

 

Supplied By

IV Bag

 

250ml Diluent IV Bag

 

Customer

Secondary Bag Label

 

Quote Sharp Design Group

 

Sharp

Package Insert

 

TBD

 

Sharp

 

20

--------------------------------------------------------------------------------



 

Component

 

Specifications

 

Supplied By

Carton for Six IV Bags

 

Quote Sharp Design Group (Drawing Attached)

 

Sharp

Tertiary

 

Shipper, Shipper Label, Heat Treated Pallet, Shrink Wrap

 

Sharp

 

OBSOLESCENCE TERMS

 

Purchase of Sharp supplied components will be done with a minimum of [**] months
volume based upon the rolling [**] months forecast. Destruction costs of
remaining packaging materials and bulk products will be invoiced as soon as
defined as obsolete items.

 

DETAILED PACKAGING PROCESS DESCRIPTION:

 

Load unlabelled secondary IV bag to line; Set Up carton; Place six labelled bags
and one inserts into carton; check weigh; print lot/exp and 20 barcode on
carton; load four cartons in shipper; label shipper; Palletize.

 

Non-Product Charges:

 

Item

 

$ Amount

 

Comment

Carton Die, Prep & Plates

 

$[**]

 

 

PI Prep & Plates

 

$[**]

 

 

Project Management

 

$[**] per month

 

Fee includes developing & maintaining project charter, project time line
management, vendor(s) management, successful implementation of project, adhering
to PMO governance, meeting management (Sharp, customer, vendor).

Packaging Design Services

 

See Separate Quote

 

 

Process Validation

 

$[**] Per executable document

 

Validation of batches billed for each executable document, based on discussions
between Sharp and Customer’s QA teams.

Engineering Services

 

 

 

 

Weekend Overtime (If Needed)

 

 

 

$[**] per shift on Saturdays, $[**] per shift on Sundays

Bulk and Finished Goods Storage

 

 

 

Monthly charges to be applied for more than [**] before or after the packaging
date.

Sample Reserve Program

 

 

 

[**]

Other QA Specific Fees (Retain Sample, Expedite Batch Record Review, etc.)

 

 

 

 

 

21

--------------------------------------------------------------------------------



 

Serialization Implementation Fee
(One Time)

 

$ Amount

 

Comment

Serialization Requirements Document (SRD) Approval

 

[**]

 

These charges apply only to the first item requiring serialization. Ali
subsequent items will be charged a reduced fee and lumped together if similar
process.

Serialization Master Data (SMO) Approval

 

[**]

 

Successful Completion of Unit Testing or Execution of 10Q Addendum

 

[**]

 

Process Validation (PV) Summary Report Approval

 

[**]

 

Total

 

[**]

 

 

 

Note: Upon receipt of executed SRD document and a complete scope of work, Sharp
will commence planning of line availability and resources to support this
activity.

 

Additional services in conjunction with serialized product(s). Applies to all
products and sites serialized by Sharp.

 

Serialization
Implementation Fee (One
Time)

 

$ Amount

 

Comment

Establishment of Shipment Release Message

 

[**]

 

This service is an automated notification of LOT metadata and serial numbers
upon shipment of finished goods from Sharp. This alleviates delays in receiving
SNs and aids the downstream transmission of SN data.

Establishment of Decommissioned Serial Number Reporting

 

[**]

 

This service provides notification of decommissioned serial numbers along with
commissioned serial number reporting, for ease of reconciliation.

Establishment of Real Time Aggregation Timestamp

 

[**]

 

This service arranges parent container commissioning time as distinct from
aggregation time of children items to the parent container. Facilitates
absorption of data into certain ERP/EPCIS system.

 

If project were awarded to Sharp, Sharp would require a Purchase Order (PO) for
the Non-Product items to commence activities. If the project is cancelled after
the project was awarded and activities already commenced, any remaining balance
for work activities will be invoiced.

 

For Non-Product items and Serialization Fees, Sharp requires [**]% down and
[**]% after completion of each Non-Product task / service.

 

PRICE INCLUDES

 

Labor, Sharp supplied components, pallet handling, line clearance including
cleaning and batch change avers.

 

22

--------------------------------------------------------------------------------



 

PRICE EXCLUDES

 

Bulk product, retain sample storage, analytical testing costs, and
transportation.

 

SUPPLIED BY CUSTOMER

 

Safety Data Sheet, Melamine and TSE/BSE statement on the bulk product.

 

Bulk products to Packaging Site, accompanied with Certificate of Analysis and
shipment list stating exact amount of bulk per container.

 

CLAUSE

 

Sharp Packaging Solutions reserves the right to adapt the pricing per unit,
should the batch size change from the batch size as it will be agreed upon.
Should the actual unit volume differ significantly from the agreed forecast, a
price adaptation needs to be agreed. Details are to be discussed and agreed
between both parties.

 

Sharp Packaging Solutions will evaluate pricing on an annual basis and reserves
the right to adapt the pricing per unit, due to inflation correction based on
CPI-U.

 

FINISHED PRODUCT DELIVERY TERMS

 

EX-WORKS Sharp Facility

 

PAYMENT TERMS

 

Net [**]

 

LEAD TIMES

 

Tooling [**] in advance of production (to be confirmed at project kick off)
Receipt of commercial purchase order [**] in advance

 

23

--------------------------------------------------------------------------------



 

VERSION CONTROL TRACKING

 

Version

 

Summary of Change

 

Issue Date

 

Account Executive

1

 

1st issue

 

1/12/18

 

J. LaPorta

2

 

Lot Size to [**] cartons, no labelling & (1) PI added to the Carton

 

8/6/18

 

J. LaPorta

 

Our successful growth is due to servicing our customers with multiple products
and clinical studies, and being part of their growth in providing effective
patient healthcare. We sincerely hope to be seriously considered by you for this
opportunity, and for future partnership opportunities.

 

If any additional information is required, please do not hesitate to contact us.

 

With kind regards,

 

Janice LaPorta
Account Executive
Sharp Packaging Solutions

 

24

--------------------------------------------------------------------------------



 

[**]

 

25

--------------------------------------------------------------------------------



 

[g190431kz15i001.gif]

 

Nabriva Same Development - Version 3

 

26

--------------------------------------------------------------------------------



 

To

Nabriva

 

 

Attn:

Bob Urban

 

 

From:

Jan LaPorta

 

 

Subject:

Nabriva Sample Development - Version 3

 

 

Quotation Ref.

 

 

 

Date

1/11/18; 7/12/18; Updated 7/13/2018

 

 

Expiry date

90 Days from Sent Date

 

 

Site

Sharp Global Design Center

 

Dear Bob,

 

In response to your request, it is our pleasure to send you our packaging design
and development proposal. Changes to this proposal are noted in the Version
Tracking located on page 3.

 

This quotation has been prepared to meet all of your requirements, supported by
Sharp’s professional commitment to service.

 

PROJECT DESCRIPTION SUMMARY

 

Sharp will draw on the experience of our graphic, structural and packaging
design services expertise to translate your conceptual needs into a practical
design presented via samples that will meet pharmaceutical industry standards
and be appropriate for commercial packaging.

 

Sharp Design Services will deliver the fallowing services:

 

·                  Mechanical artwork applied to structures of label, carton and
multi-carton; PDF

·                  [**] Samples of each component as outlined below.

·                  Material Specifications: label, cartons

·                  Structural Drawings

·                  Serialization placement (for 2D barcode)

·                  Recommended Pallet Configurations and Shipper Label
dimensions

 

Outlined Deliverables:

 

Oral Tablets: 30-count bottle

 

·                  Bottle label artwork - color, actual size, serialization
placement, printed on vinyl adhesive - [**] samples

·                  Shipper to hold 12 bottles - [**] samples

 

27

--------------------------------------------------------------------------------



 

Oral Tablets: 2-count blister for free samples

 

·                  Blister back artwork - black and white, actual size, printed
on vinyl adhesive -[**] samples

·                  Blister carton - [**] samples, color printed, actual size

·                  Shipper to hold 24 blister cartons - [**] samples

 

Oral Tablets: 10-count blister for sale

 

·                  Blister back artwork - black and white, actual size, printed
on vinyl adhesive -[**] samples

·                  Blister carton - [**] samples, color printed, actual size,
serialization placement

·                  Shipper to hold 24 blister cartons - [**] samples

 

IV Vials: 6 single-dose vials (15 mi)

 

·                  Vial label artwork- color, actual size, printed on vinyl
adhesive - [**] samples

·                  Carton for 6 vials - [**] samples, color printed, actual
size, serialization placement

·                  Shipper to hold 4 cartons - [**] samples

 

IV Diluent Bags: 6 single-use bags (250 mi)

 

·                  Bag artwork - black and white, actual size, printed on vinyl
adhesive -[**] samples

·                  Carton for 6 bags - [**] samples, color printed, actual size,
serialization placement

·                  Shipper to hold 4 cartons - [**] samples

 

Deliverable Date: Prototype samples delivered [**] after receipt of final
artwork approvals and customer PO.

 

PRICE
$[**]

 

PRICE INCLUDES

 

·                  Design services for artwork formatting to customer product
specifications

·                  Up to [**] rounds of artwork revisions for each component.

·                  Printing set-up, inks, operations & materials

·                  Digital UV printing, CAD cut, hand assembled & gluing

·                  Expedited service

·                  Shipping and Handling

 

PAYMENT TERMS

 

Net [**].

 

If project is awarded to Sharp, Sharp would need a Purchase Order (PO) to
commence activities. If the project is cancelled after the project was awarded
and activities already commenced, any remaining balance for work activities will
be invoiced.

 

VERSION TRACKING

 

Version

 

Summary of Change

 

Issue Date

1

 

1st issue

 

1/9/2017

2

 

Removed sample and artwork development of 2 -count blister. Adjusted price
accordingly.

 

7/12/2018

3

 

Added back 2-count Blister design and deliverable timeline

 

7/13/2018

 

Our successful growth is due to servicing our customers with multiple products
and clinical studies, and being part of their growth in providing effective
patient healthcare. We sincerely hope to be seriously considered by you for this
opportunity, and for future partnership opportunities.

 

If any additional information is required, please don’ t hesitate to contact us.

 

With Kind Regards,

 

Janice LaPorta
Account Executive

 

7541 Keebler Way
Allentown, PA 18106

 

28

--------------------------------------------------------------------------------



 

[g190431kz17i001.gif]

 

Nabriva Non-Product Quote Clarification
Lefamulin Project #30136R1, #30138R0, #30140R0 & #30184R0 — Revision 2

 

30

--------------------------------------------------------------------------------



 

To:

Mr. Bob Unger, Nabriva Therapeutics

From:

Janice LaPorta

Subject:

Lefamulin Bottles, Blisters, Vials and IV Bags

Quotation Ref:

#30136R1, #30138R0, #30140R0 and #30184R0 — Version 2

Date

1/30/2018; Updated 7/12/18

 

Dear Bob,

 

Thank you again for your time yesterday. Below please find an updated
spreadsheet which includes all non-product costs and timing associated with the
launch of Lefamulin.

 

Changes made:

 

·                  Updated the Bottle Tooling to include label & insert die -
$[**]

·                  Updated the Blister Tooling to include insert die - $[**]

·                  Updated the Vial Kitting Tooling to include label & insert
die - $[**]

·                  Updated the IV Bag Tooling to include a label & insert die -
$[**]

·                  Increased timing for Project Management from [**] to [**].

·                  Increased Validation per sku to [**] executable documents

 

Non-Product Costs

 

Amount

 

Qty

 

Total

 

Est.
Timing*

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

 

31

--------------------------------------------------------------------------------



 

Non-Product Costs

 

Amount

 

Qty

 

Total

 

Est.
Timing*

 

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

[**]

 

[**

]

[**

]

[**

]

[**

]

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

 

 

 

 

$

[**

]

 

 

 

The additional tooling costs were noted as TBD in the first proposal.

 

If Nabriva awards this project to Sharp, Sharp would require a Purchase Order
for the full cost of the initial serialization work ($[**]) and the first
monthly charge for Project Management ($[**]). Once these PO’s have been
received, activities on our end will begin.  The balance will be due upon
completion of the Non-Product task/service. If the project is cancelled after
award and activities already commenced, any remaining balance for work
activities will be invoiced.

 

QUOTE EXPIRY

 

90 Days from Sent Date

 

PRODUCTION LOCATION

 

Allentown, PA

 

PAYMENT TERMS

 

Net [**]

 

LEAD TIMES

 

Tooling [**] in advance of production (will be confirmed at project kick off)
Receipt of commercial purchase order [**] in advance

 

32

--------------------------------------------------------------------------------



 

VERSION CONTROL TRACKING

 

Version

 

Summary of Change

 

Issue Date

 

Account Executive

1

 

1st issue

 

1/30/18

 

J. LaPorta

2

 

Updated pricing and timing; Insert spreadsheet

 

7/12/18

 

J. LaPorta

 

If any additional information is required, please do not hesitate to contact us.

 

With kind regards,

 

Janice LaPorta
Account Executive

 

33

--------------------------------------------------------------------------------